DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, 13-14, and 17 in the reply filed on 11 May 2022 is acknowledged.  The traversal is on the ground(s) that Miyamoto (US 2017/0042025) does not teach amended claim 1 and therefore the claims have unity of invention.  This is not found persuasive because the amended claims are obvious in view of Matsuura (WO2017/150284 using US 2019/0029125 as an English language equivalent) as outlined below and therefore the technical feature is not a special technical feature a posteriori over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim 25 was not listed in the restriction requirement dated 11 March 2022.  However, the claim is dependent upon claim 18 and is therefore grouped with the withdrawn claims per below.
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11 May 2022.
Rejoinder of the withdrawn claims will be reconsidered in the event of allowable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 9, 13-14, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-temperature” in claim 1 is a relative term which renders the claim indefinite. The term “high-temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no recitation of what temperature range(s) the high-temperature resistant layer must be capable of withstanding and the claim does not define specific materials such that one skilled in the art would understand the metes and bounds of the claim.  Further, the specification provides conflicting temperature ranges at elevated temperatures of a first range of 20-400 ˚C (Paragraph 47) and a second of 200-300 ˚C (Paragraph 58) and therefore one cannot adequately determine the scope of the claim.  Claims 2-6, 9, 13-14, and 17 are included in this rejection as they depend upon a rejected claim.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (WO2017/150284 using US 2019/0029125 as an English language equivalent).
Considering claim 1, Matsuura teaches a copper foil with a carrier (abstract).  Matsuura teaches an embodiment with carrier (12) and an interlayer (14) comprised of an adhesive metal (14a) optionally of Mn, etc. and a release assisting layer (14b) comprising Ni, Nd, Nb, etc., release layer (16), and extremely-thin copper foil layer (18) (Paragraphs 37, 44, and 46; Figure 2 – reproduced below).  This is considered to teach a composite foil of a carrier, barrier layer of a metal bonding layer and a high-temperature resistant layer, a striping layer, and a metal foil layer, respectively.

    PNG
    media_image1.png
    223
    567
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed composite metal foil this would have been obvious to one of ordinary skill in the art in view of the teachings of Matsuura as this is considered a combination of a conventionally known laminate of layers and materials known to afford copper foils for circuit boards and one would have had a reasonable expectation of success.  While not expressly teaching (14b) as “high-temperature resistant” as claimed, Matsuura teaches the use of Ni, etc. for the layer and this overlaps that which is claimed and is considered a “high-temperature resistant” material as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claims 2-4, while not expressly teaching the claimed adhesion test value or peel strength, Matsuura teaches a substantially identical composite copper foil of substantially identical materials as those which are claimed and disclosed and therefore one would reasonably expect the composite foil of Matsuura to possess the claimed adhesion test level and peel strength as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 5, Matsuura teaches where (14b) comprises Ni, etc. (Paragraph 46).
Considering claim 6, Matsuura teaches an embodiment where (14b) is a single layer (Paragraph 46).
Considering claim 9, Matsuura teaches an embodiment where (14a) is a single metal layer optionally of Mn (Paragraph 45).
Considering claim 13, Matsuura teaches where the release layer (16) is formed of Ni, Mo, carbon, Ti, etc. as well as organics (Paragraph 49).
Considering claim 14, Matsuura teaches where extremely-thin copper layer (18) is a copper foil with a thickness of 50-3,000 nm (Paragraph 54) as well as where the carrier (12) may be Cu or Al or organic polymers (Paragraph 39).
Considering claim 17, Matsuura teaches where an adjustment layer may be included between the carrier and interlayer comprised of Cr, etc. to secure adhesion between the carrier and interlayer (Paragraph 41).  This is considered an optional “anti-oxidation layer” as these materials are known to resist oxidation and the location of the adjustment layer is disposed on the side of the carrier close to the first interlayer (i.e. barrier layer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshioka et al. (US 6,183,880), Uno et al. (US 2011/0209903), Fujita et al. (WO2015/122258), and Kohiki (US 2017/0362733) teach similar copper foils as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784